Exhibit 10.2

 

Execution Version

  

First Amendment

 

To

 

Loan And Security Agreement

 

THIS First AMENDMENT to LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of November 29, 2016, by and between ACCELERIZE INC., a Delaware
corporation (“Borrower”) and SAAS CAPITAL FUNDING, LLC, a Delaware limited
liability company (“Lender”).

 

Recitals

 

A.     Lender and Borrower have entered into that certain Loan and Security
Agreement dated as of May 5, 2016 (as may be amended, modified, supplemented or
restated from time to time prior to the date hereof, the “Loan Agreement”).

 

B.     Lender has extended credit to Borrower for the purposes permitted in the
Loan Agreement.

 

C.     Borrower has requested that Lender agree to amend certain provisions of
the Loan Agreement.

 

D.     Lender has agreed to amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

Definitions. Capitalized terms used but not defined in this Amendment shall have
the respective meanings given to such terms in the Loan Agreement.

 

2.     Amendments to Loan Agreement.

 

2.1     Section 2.1.1(a) of the Loan Agreement is hereby amended by deleting the
last sentence thereof and replacing it with the following sentences:

 

The proceeds of any Advance shall be used solely for working capital purposes
and to refinance or pay off Indebtedness of the Borrower existing immediately
prior to the Initial Advance. Notwithstanding the foregoing, subject to Section
7.16 of this Agreement, Borrower may use the proceeds from one or more Advances
in connection with the settlement of the Pending Litigation in an aggregate
principal amount not to exceed Two Million Two Hundred Thousand Dollars
($2,200,000).

 

 

 
 

--------------------------------------------------------------------------------

 

 

2.2     Section 6 of the Loan Agreement shall be amended by deleting Section 6.9
in its entirety and replacing it with the following Section 6.9:

 

6.9     Amendment Fee. Borrower agrees to pay to Lender no later than the
fifteenth (15th) day of each month, commencing December 15, 2016, and continuing
on the fifteenth (15th) day of each month thereafter through November 15, 2017,
an amendment fee in the amount of $10,000 per month. Such fee shall be duly
earned when required to be paid, shall be nonrefundable when paid and shall
constitute part of the Obligations.

 

2.3     Section 7.6 of the Loan Agreement shall be amended by deleting clause
(iii) thereof and replacing it with the following clause (iii):

 

(iii) make any payments, as a result of settlement or otherwise, in connection
with the Pending Litigation; provided that, so long as no Event of Default has
occurred and is continuing or would result therefrom, and subject to Section
7.16 of this Agreement, Borrower may make such payments up to an aggregate
amount not to exceed $2,700,000 (the “Settlement Amount”).

 

2.4     Section 7 of the Loan Agreement shall be amended to add a new Section
7.16 as follows:

 

7.16 Settlement of Pending Litigation. (a) Use the proceeds of any Advance to
pay any portion of the Settlement Amount; provided, that, Borrower may use the
proceeds of one or more Advances up to an aggregate principal amount not to
exceed $2,200,000 as follows: in each case, so long as no Event of Default has
occurred and is continuing or would result therefrom (i) up to $500,000 of such
proceeds may be used as an initial payment of the Settlement Amount upon
consummation of the settlement of the Pending Litigation and (ii) commencing
July 1, 2017, up to $1,700,000 of such proceeds may be used to pay the 48 equal
monthly installments due with respect to the Settlement Amount; provided, that
Borrower may not use such proceeds in any month, to pay more than the equal
monthly installment that is due in such month;

 

(b) amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Settlement Agreement or any other document or other agreement entered into by
Borrower in connection therewith, without the prior written consent of Lender.

 

2.5     Section 8.4 of the Loan Agreement shall be amended by deleting clause
(iv) thereof and replacing it with the following clause (iv):

 

 

 
2

--------------------------------------------------------------------------------

 

 

(iv) a judgment or other claim in connection with the Pending Litigation, in
excess of Two Million Seven Hundred Thousand Dollars ($2,700,000) becomes a
Lien, other than a Permitted Lien, on all or any portion of Borrower’s assets,
which is not paid within thirty (30) days;

 

2.6     Schedule 1 to the Loan Agreement shall be amended by deleting subsection
(i) of the definition of “Permitted Liens” contained therein and replacing it
with the following subsection (i):

 

(i) Liens granted to secure Subordinated Debt and the Settlement Amount;

 

2.7     Schedule 1 to the Loan Agreement shall be amended by deleting the
definition of “Subordination Agreement” contained therein and replacing it with
the following definition:

 

“Subordination Agreement” means, a subordination agreement, in form and
substance satisfactory to Lender, with regard to any Subordinated Debt permitted
hereunder.

 

2.8     Schedule 1 to the Loan Agreement shall be amended by adding the
following definitions for “Settlement Agreement” and “Settlement Amount” in
their appropriate alphabetical places:

 

“Settlement Agreement” means that certain Confidential Settlement Agreement and
Release, dated on or about November 29, 2016, entered into by Borrower to settle
the Pending Litigation.

 

“Settlement Amount” is defined in Section 7.6 of this Agreement.

 

3.     Limitations.

 

3.1     The amendments set forth above are effective solely for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (a) be a consent to any amendment, waiver or modification of any other term
or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Lender may now have or may have in the future under or in
connection with any Loan Document. Notwithstanding the foregoing, Lender
acknowledges that the execution and delivery by Borrower of the Settlement
Agreement and the performance of its obligations thereunder do not constitute a
Material Adverse Change nor result in an Event of Default, in each case, as of
the date hereof.

 

3.2     This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.

 

 

 
3

--------------------------------------------------------------------------------

 

 

4.     Representations and Warranties. To induce Lender to enter into this
Amendment, Borrower hereby represents and warrants to Lender as follows:

 

4.1     Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents, are true,
accurate and complete as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

 

4.2     Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under this Amendment and the Loan
Agreement, as amended by this Amendment;

 

4.3     The organizational documents of Borrower delivered to Lender on or about
May 5, 2016, remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

 

4.4     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under this Amendment and the Loan
Agreement, as amended by this Amendment, have been duly authorized;

 

4.5     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under this Amendment and the Loan
Agreement, as amended by this Amendment, do not and will not contravene (a) any
law or regulation binding on or affecting Borrower, (b) any contractual
restriction with a Person binding on Borrower, (c) any order, judgment or decree
of any court or other governmental or public body or authority, or subdivision
thereof, binding on Borrower, or (d) the organizational documents of Borrower;

 

4.6     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under this Amendment and the Loan
Agreement, as amended by this Amendment, do not require any order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with, or exemption by any governmental or public body or authority,
or subdivision thereof, binding on Borrower, except as already has been obtained
or made;

 

4.7     This Amendment has been duly executed and delivered by Borrower and each
of this Amendment and the Loan Agreement as amended by this Amendment, is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights; and

 

4.8     Borrower has not assigned the Loan Agreement or any of its rights or
obligations (including, without limitation, the Obligations) thereunder.

 

5.     Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument. The exchange of copies of this Amendment
and of signature pages by facsimile or PDF transmission shall constitute
effective execution and delivery of this Amendment as to the parties hereto and
may be used in lieu of the original Amendment for all purposes.

 

 

 
4

--------------------------------------------------------------------------------

 

 

6.     Expenses. Without limitation of the terms of the Loan Documents, and as a
condition to the effectiveness of this Amendment, Borrower shall reimburse
Lender for all its costs and expenses (including reasonable attorneys’ fees and
expenses) incurred by Lender in connection with this Amendment or that are
otherwise outstanding. Lender, at its discretion, is authorized (x) to charge
said fees, costs and expenses to Borrower’s loan account or any of Borrower’s
deposit accounts or (y) to directly invoice Borrower for such fees, costs and
expenses.

 

7.     No Third Party Beneficiaries. This Amendment does not create, and shall
not be construed as creating, any rights enforceable by any person not a party
to this Agreement.

 

8.     Loan Documents; Indemnity. For purposes of clarity and not by way of
limitation, Borrower and Lender acknowledge and agree that this Amendment is one
of the Loan Documents and that the indemnification provided pursuant to Section
12.2 of the Loan Agreement applies hereto.

 

9.     Effectiveness. This Amendment shall be deemed effective and is
conditioned upon (a) the due execution and delivery of this Amendment by each
party hereto, (b) the execution and delivery by Borrower of the Warrant, in the
form attached hereto as Exhibit A, evidencing the right of Lender to purchase up
to 200,000 shares of Borrower’s common stock at a price of $0.36 per share, (c)
the due execution and delivery of the Subordination Agreement, dated as of the
date hereof, among Jeff McCollum, Lender and Agility Capital II, LLC, (d) the
delivery of true, accurate and complete copies of the Settlement Agreement and
each other document and agreement entered into in connection therewith, duly
executed by the parties thereto, (e) the delivery of a true, accurate and
complete copy of the First Amendment to Loan Agreement, dated as of the date
hereof, between Borrower and Agility Capital II, LLC, in form and substance
reasonably satisfactory to Lender, duly executed by the parties thereto, and (f)
the payment by Borrower of the fees and expenses set forth in Section 6 above.

 

 

[Signatures on next page]

 

 
5

--------------------------------------------------------------------------------

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

 

LENDER     BORROWER            

SAAS CAPITAL FUNDING, LLC

   

ACCELERIZE INC.

           

 

 

 

 

 

By: /s/ Todd Gardner

 

 

By: /s/ Anthony Mazzarella

 

Name: Todd Gardner

 

 

Name: Anthony Mazzarella

 

Title: President

 

 

Title: Chief Financial Officer

 

 

 

[Signature page to First Amendment to Loan and Security Agreement]

 

 

6